Exhibit (l) [Letterhead of Sutherland Asbill & Brennan LLP] June 5, Keating Capital, Inc. 5251 DTC Parkway, Suite 1000 Greenwood Village, CO80111 Re: Keating Capital, Inc. Registration Statement on Form N-2 File No. 333-157217 Ladies and Gentlemen: We have acted as counsel to Keating Capital, Inc., a Maryland corporation (the “Company”), in connection with the registration statement on Form N-2 (File No. 333-157217) (the “Registration Statement”) initially filed by the Company with the Securities and
